FILED DATE: 8/8/2019 3:45 PM 2019L008808

Case: 1:19-cv-07681 Document #: 1-2 Filed: 11/21/19 Page 1 of 3 PageID #:5

FILED
8/8/2019 3:45 PM
Attorney ID#61090 DOROTHY BROWN

© SOSRCOEKFAL

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

6103510
BONITA LIPSEY, )
)
Plaintiff, ) 20191008808
) Case No.
v. ) IN EXCESS OF $50,000.00
)
WALMART, INC. a Corporation, )
)
Defendant. )
COMPLAINT AT LAW

Now comes the Plaintiff, BONITA LIPSEY, by her attorneys, TAXMAN, POLLOCK,
MURRAY & BEKKERMAN, LLC, and complaining of the Defendant, WALMART, INC., a
Corporation, alleges as follows:

1. That on or about August 23, 2017, and for a long time prior thereto, the Defendant
owned, possessed, operated, managed, maintained and controlled or had a duty to own, possess,
operate, manage, maintain and control, both directly and indirectly, individually and through its
agents, servants and employees, a certain store located at or about 4720 S. Cottage Grove Ave.,
Chicago, IL 60615, in the City of Chicago, County of Cook, and State of Illinois.

2. That at the aforementioned time and place and prior thereto, the Defendant,
individually and through its agents, servants, and/or employees, well knowing its duty in this
regard, carelessly and negligently caused and permitted said premises to become and remain in
a dangerous condition for persons using said premises, although the Defendant, knew, or in the

exercise of ordinary and reasonable care should have known, of said dangerous condition.

" DEFENDANT'S
j EXHIBIT

y ob ania

 
FILED DATE: 8/8/2019 3:45 PM 2019L008808

Case: 1:19-cv-07681 Document #: 1-2 Filed: 11/21/19 Page 2 of 3 PagelD #:6

3. That at the aforesaid time and place, the Plaintiff was walking on the
aforementioned store floor.

4. That the Defendant, individually and through its agents, servants, and/or
employees, was then and there guilty of one or more of the following careless and negligent acts
and/or omissions:

(a) Improperly operated, managed, maintained and controlled the
aforesaid premises, so that as a direct and proximate result thereof,

the Plaintiff was injured.

(b) Failed to make a reasonable inspection of the aforesaid premises
and said restaurant floor, when the Defendant knew, or should
have known, that said inspection was necessary to prevent injury
to the Plaintifé.

(c) Failed to warn the Plaintiff of the dangerous condition of said
restaurant floor, when the Defendant knew, or in the exercise of
ordinary care should have known, that said warning was necessary

to prevent injury to the Plaintiff.

(d) Allowed and permitted a liquid substance to accumulate in an

unsafe manner on said floor.

(e) Failed to place warning signs indicating that the floor was wet or
slick.
(f) Failed to properly and reasonably train and supervise its agents,

servants, and/or employees.

5. That on the aforementioned date and as a result of the aforesaid acts of the
Deferidant, individually and through its agents, servants, and/or employees, the Plaintiff was

caused to slip and fall on the wet and/or slick store floor.
FILED DATE: 8/8/2019 3:45 PM 2019L008808

6. That as a direct and proximate result of one or more of the aforesaid careless and
negligent acts and/or omissions of the Defendant, the Plaintiff then and there sustained severe
and permanent injuries, both externally and internally, and was, and will be hindered and
prevented from attending to his usual duties and affairs and has lost, and will in the future lose,
the value of that time as aforementioned. Plaintiff also suffered great pain and anguish, both in
mind and body, and will in the future continue to suffer. Plaintiff further expended and became
liable for, and will expend and become liable for, large sums of money for medical care and
services endeavoring to become healed and cured of said injuries.

WHEREFORE, the Plaintiff, BONITA LIPSEY, demands judgment against the Defendant,
WALMART, INC., a Corporation, in a dollar amount to satisfy the jurisdictional limitation of this
Court and such additional amounts as the jury and the Court shall deem proper, and additionally,
costs of said suit.

Respectfully submitted,

TAXMAN, POLLOCK, MURRAY & BEKKERMAN, LLC

Chester L. Cameron, Jr.

Attorneys for Plaintiff:

Mr. Chester L. Cameron, Jr.

TAXMAN, POLLOCK, MURRAY & BEKKERMAN, LLC
Attorney ID#61090

225 West Wacker Drive / Suite 1750

Chicago, IL 60606

Phone Number: (312) 586 -1700

Email: ccameron@tpmblegal.com

 
